ING Life Insurance and Annuity Company and its Variable Annuity Account C MAP II Supplement Dated July 17, 2013 to the Contract Prospectus dated May 1, 2013, as amended This supplement updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your Contract Prospectus for future reference. The section titled “Same-Sex Marriages” in your Contract Prospectus is deleted and replaced with the following: Same-Sex Marriages Before June 26, 2013, pursuant to Section 3 of the federal Defense of Marriage Act (“DOMA”), same-sex marriages were not recognized for purposes of federal law.
